AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments filed 4/19/2021, with respect to the 112 rejection has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.
With respect to the art rejections, Applicant submits that the combination does not teach that Swearengin’s separating device 24 has a higher internal pressure than the second internal environment (pressure in the line 64).  The Office stated that means for Applicant’s elevated pressure in the separating device was due to the partial restriction caused by the demister 16.  The Office then combined Swearingen with Pall which taught a demister.  Applicant takes issue with the Office’s position since “adding a demister to line 64 is completely contrary to the principle of operation of Swearingen’s reservoir arrangement, which is purposely configured to only allow vapor (not liquid) to pass through the exit line 64.”  Thus Applicant’s position is that the vapor that leaves Swearingen’s separation device 24 through line 64 does not contain any liquid and thus a demister is not necessary.
Pall refutes this argument at col. 1 ln. 57-col. 2 ln. 18.  Summarizing Pall, 
gas turbine lubricating oils vary considerably with respect to oil operating temperatures. … In turbines in which the temperatures are high … oil carryover in vapor form can be significant … [and] is very difficult to condense …. In accordance with the invention, a demister assembly is provided which is capable of removing, and optionally also of reclaiming, liquids entrained in gases … by providing a return drain line to the oil sump, thus providing a significant saving in oil consumption. (emphasis added)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Swearingen US 4722663 in view of Pall US 4050237.
Regarding claim 1, Swearingen teaches an apparatus for sealing an internal environment of a turbomachine, the apparatus comprising: 
a first chamber (44) in fluid communication with a first internal environment (40) of the turbomachine (Fig. 1) and configured so that a working fluid flows from the first internal environment to the first chamber (col. 2 ln. 30-35); 
a second chamber (34) in fluid communication with the first chamber (col. 3 ln. 5-12), the second chamber (34) configured to receive a first portion of 
a seal (46) disposed between the first chamber (44) and the second chamber (34), wherein the first portion of the working fluid flows therethrough from the first chamber to the second chamber (col. 2 ln. 36-37); 
a return line (56) in fluid communication with the first chamber (44) and with a second internal environment (inside tube 64) of the turbomachine, the second internal environment defining an internal pressure (at atmosphere) lower than a pressure of the first internal environment (40), wherein the return line (56) is configured to transmit a second portion of the working fluid (working fluid vapor) from the first chamber (44) to the second internal environment (64); and 
a pressure regulating device (58, corresponding a regulating valve) along the return line (56) configured to provide a predetermined pressure drop (the pressure drop depends on the valve’s amount of closure); and
a separating device (60) 
in fluid communication with the second chamber (from 34 to pump 26 to 28 past 54 into 44 and into 60) and 
in fluid communication with the second internal environment (inside 64), 
the separating device (24) to draw a mixture of lubricant and the first portion of the working fluid from the second chamber (col. 3 ln. 5-12) and 
to separate the first portion of the working fluid (working fluid in 44 to 60 60 24 to 28 past 54 back to 44) from the lubricant (col. 3 ln. 13-27 and Fig. 1), 
wherein the separating device comprises 
a first outlet (leading into 64) for the first portion of the working fluid and
a reservoir (container forming 60).
However it does not teach that the reservoir has an internal pressure higher than the pressure of the second internal environment.

    PNG
    media_image1.png
    862
    728
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    711
    601
    media_image2.png
    Greyscale


Pall teaches a lubricant separating device comprising:
a demister (41, Fig. 3) in order to clean effluent air from oil mist prior to being vented (col. 7 ln. 48-54).
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the second internal environment (tube 64) as taught by Swearingen to include a demister as taught by Pall in order to reduce pollution by cleansing the effluent air of oil mist prior to being vented.  The natural result of this inclusion is a partial restriction in line 64 wherein the reservoir (60) has an internal pressure higher than the pressure of the second internal environment (64) downstream of the demister.
Regarding claim 3, Swearingen further teaches that 
the first outlet (leading into 64) of the separating device (60) is connected to the return line (64) downstream of the pressure regulating device (58).  
Regarding claim 5, Swearingen further teaches that 
the predetermined operating pressure of the reservoir (60) is between 1 and 6 bar (see note).
Note: Line 64 leads from reservoir 60 to the atmosphere which is 1 bar.  Thus the lowest pressure that can be in reservoir 60 is 1 bar.  Depending on the amount of restriction Pall’s demister provides, the pressure must be higher than atmospheric or 1 bar.  The question becomes will the pressure 
Regarding claim 6, Swearingen further teaches that 
the mixture of lubricant and the first portion of the working fluid are heated in the separation device (66, col. 3 ln. 25).
Regarding claim 7, Swearingen further teaches that 
the pressure regulating device (58) is an orifice (wherein valves inherently have an orifice to permit the passage of a fluid) configured to restrict the flow of the second portion of the working fluid (col. 3 ln. 19-22, working fluid vapor) inside the return line (56).  
Regarding claim 8, Swearingen further teaches that
the pressure regulating device (58) is a regulating valve (col. 3 ln. 12).  
Regarding claim 9, Swearingen further teaches that 
the regulating valve (58) is continuously adjustable between an open configuration in which the flow of the second portion of the working fluid (working fluid vapor) inside the return line is unrestricted and a closed configuration in which the return line is totally obstructed (inherent with valves).  
Regarding claim 11
a further seal (42) between the first chamber (44) and the high pressure environment (40).
Regarding claim 12, Swearingen further teaches 
the pressure regulating device (58) is in fluid communication (via line 56) with the reservoir (60). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN O PETERS whose telephone number is (571)272-2662.  The examiner can normally be reached on M-F, 9:30am-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN O. PETERS
Examiner
Art Unit 3745

/BRIAN O PETERS/Examiner, Art Unit 3745                                                                                                                                                                                                        
                                                                                                                                                                                             /WOODY A LEE JR/Primary Examiner, Art Unit 3745